
	
		II
		110th CONGRESS
		2d Session
		S. 3084
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mrs. Boxer (for herself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to authorize
		  certain aliens who have earned a master’s or higher degree from a United States
		  institution of higher education in a field of science, technology, engineering,
		  or mathematics to be admitted for permanent residence and for other
		  purposes.
	
	
		1.United States educated
			 immigrants
			(a)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at
			 the end the following:
				
					(F)Aliens who have earned a master’s or
				higher degree from a United States institution of higher education (as defined
				in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) in a
				field of science, technology, engineering, or mathematics and who have an offer
				of employment from a United States employer in a field related to such
				degree.
					.
			(b)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by
			 striking or after 203(b)(2);
				(2)by inserting
			 , or 201(b)(1)(F) after 203(b)(3); and
				(3)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				
